  Case: 1:20-cv-02236 Document #: 1 Filed: 04/09/20 Page 1 of 4 PageID #:1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

Warren Pendleton and Donnell          )
Todd, as brothers and next best       )
friends of Jeffrey Pendleton,         )
                                      )
                   Plaintiffs,        )
                                      )
                -vs-                  ) No. 20-cv-
                                      )
Thomas Dart, Sheriff of Cook          )
County, and Cook County, Illinois,    )
                                      )
                                      )
                                      )
                   Defendants.        )

                                 COMPLAINT
      Plaintiffs Warren Pendleton and Donnell Todd, by counsel, allege as

follows:

      1.     This is a civil action arising under 42 U.S.C. § 1983. The juris-

diction of this Court is conferred by 28 U.S.C. § 1343.

      2.     Jeffrey Pendleton, deceased, is a former detainee at the Cook

County Jail. He is survived by his brothers Warren Pendleton and Donnell

Todd. They sue for claims arising prior to Pendleton’s death while hospital-

ized in the custody of the Cook County Sheriff at John H. Stroger Jr. Hos-

pital for COVID-19. Plaintiffs, once the Circuit Court of Cook County

reopens for normal business, will seek to be appointed Independent Ad-

ministrators of the estate of Jeffrey Pendleton.
  Case: 1:20-cv-02236 Document #: 1 Filed: 04/09/20 Page 2 of 4 PageID #:2




      3.     Defendant Thomas Dart is the Sheriff of Cook County. Plain-

tiffs sue Dart in his official and individual capacity.

      4.     Defendant Cook County shares responsibility with defendant

Dart for caring for detainees hospitalized at Stroger and is joined in this ac-

tion pursuant to Carver v. Sheriff of LaSalle County, 324 F.3d 947 (7th Cir.

2003).

      5.     On March 30, 2020, Pendleton, while in the Sheriff’s custody,

was transferred to Stroger Hospital to be treated for COVID-19.

      6.     Whenever an inmate is hospitalized outside the Jail, Dart’s

policy requires the inmate to be shackled, hand and foot, to the bed de-

spite the 24-hour presence of an armed guard. This policy, which has been

disseminated to inmates, is below:




Exhibit 1, Grievance at 2-3.

      7.     Sheriff Dart has personal knowledge seriously ill inmates at all

outlying hospitals are shackled by hand and foot to the hospital bed pursu-

ant to his official policy. In 2016, Dart defended the application of this poli-

cy applied to a quadriplegic in Hernandez v. Dart, 814 F.3d 836 (7th Cir.

2016).
                                        -2-
  Case: 1:20-cv-02236 Document #: 1 Filed: 04/09/20 Page 3 of 4 PageID #:3




      8.     Dart applied his restraint policy to Pendleton while dying from

COVID-19. Pendleton passed away after a six day battle with COVID-19 at

Stroger Hospital.

      9.     The Sheriff’s Office has been on notice since at least 2000

that the shackling, by hand and foot, of seriously ill inmates to beds at out-

lying hospitals may violate the Fourteenth Amendment. See May v.

Sheahan, 226 F.3d 876 (7th Cir. 2000).

      10.    Dart’s shackling policy, applied to Pendleton, was excessive,

caused gratuitous pain, and violated his rights under the Fourteenth

Amendment to the United States Constitution.

      11.    As of April 8, 2020, 22 COVID-19 inmates are hospitalized

outside the Jail. Based on data published by the Sheriff shown below, the

number of hospitalized inmates, unfortunately, will increase:




      12.    There is no adequate remedy at law for Dart’s restraint of

COVID-19 patients at outlying hospitals.




                                      -3-
  Case: 1:20-cv-02236 Document #: 1 Filed: 04/09/20 Page 4 of 4 PageID #:4




      13.    Plaintiffs bring this action pursuant to Rule 23(b)(2) of the

Federal Rules of Civil Procedure to obtain prospective relief for all inmates

hospitalized outside the Jail with COVID-19 subject to Dart’s shacking poli-

cy.

      14.    Plaintiffs also seek damages individually and for all others

similarly situated and request that the Court allow this case to proceed as

a class action pursuant to Rule 23(b)(3) of the Federal Rules of Civil Pro-

cedure for inmates hospitalized outside the Jail for COVID-19 subject to

Dart’s shackling policy.

      It is therefore respectfully requested that the Court grant appropriate

injunctive relief for a class of COVID-19 inmates hospitalized outside the

Jail in accordance with Dart’s shackling policy, that appropriate damages

be awarded to plaintiffs and each member of the proposed class, and that

the Court also grant whatsoever other relief as may be appropriate, includ-

ing an award of attorney’s fees and costs.

                                   /s/ Patrick W. Morrissey
                                       ARDC No. 6309730
                                       Thomas G. Morrissey
                                       Thomas G. Morrissey, Ltd.
                                       10150 S Western Ave. Ste. Rear
                                       Chicago, IL. 60643
                                       (773) 233-7900
                                       patrickmorrissey1920@gmail.com




                                      -4-
